DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/014419, filed on 10/17/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the main body must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 


Claim Rejections - 35 USC § 112
Claims 30-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is a lack of written description relating to the claimed “main body.”  The four instances in which the main body is mentioned in the specification, relates to it being (to be) fixed to the mounting plate.  Yet the drawings that depict the various mounting plates do not show 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to Claim 30, there is a lack of antecedent basis with regard to the recited “the at least one main body,” in line 4.  The recited “datum receiving surfaces are located on at least one of the mounting plate and the divider system” is vague because the claimed divider system comprises the mounting plate.  So does that recitation further limit what has previously stated?  For clarity, it is suggested that “three or more” accompany datum surfaces and datum receiving surfaces.
	With regard to Claims 32 and 33, the suggestion regarding the three or more applies to this claim as well.  
With regard to Claim 39, this claim is also vague.  For instance, the divider system comprises a main body fixed to the mounting plate, but the last line of the claim as understood intimates that the mounting plate and divider system are two different elements.

With regard to Claim 44, this claim is also vague.  For instance, the divider system comprises a main body fixed to the mounting plate, but the last line of the claim as understood intimates that the mounting plate and divider system are two different elements.
Claims 48 and 49 are not understood.  It is not clear how a datum receiving surface from the corresponding data receiving surfaces (as understood, they are one and the same) come in contact with at least one of the three datum surfaces.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30, 39, 39, 40, 43, 44 and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0211872 to Hoisington et al. “Hoisington.”
	With regard to Claim 30, as best understood, Hoisington teaches a divider system (figs. 3A, 3B, 4A, 6A and 6B) for securing a droplet deposition head (750) to a mounting plate (710/760) external to the droplet deposition head, the divider system comprising

the droplet deposition head (750) or comprises three or more datum surfaces (711, 712 and 713), the mounting plate (760) comprises at least one of a horizontal mounting plate or a vertical mounting plate [0072], 
datum receiving surfaces (720, 722 and 730) are located on at least one of the mounting plate (760) and the divider system; and 
the at least two biasing means (770 and 772) provide a force along two axes (X and Y) of the droplet deposition head (750) to urge datum surfaces of the droplet deposition head into alignment with corresponding datum receiving surfaces (720, 722 and 730) of at least one of the mounting plate (760) and the divider system.
With regard to Claim 39, as best understood, Hoisington teaches a droplet deposition apparatus (fig. 1) comprising: 
a droplet deposition head (750); 
a mounting plate (710, 760); and 
a divider system (figs. 3A, 3B, 4A, 6A and 6B), wherein: 
the droplet deposition head (750) comprises three or more datum surfaces (711, 712 and 713), the mounting plate comprises at least one of a horizontal mounting plate or a vertical mounting plate, at least one of the mounting plate and the divider system comprising datum receiving surfaces (720, 722 and 730), the divider system comprises: 
a main body to be fixed to the mounting plate (710, 760), and at least two biasing means (770 and 772) arranged on the main body, and the at least two biasing means provide a force along two axes of the droplet deposition head to urge three or more 
With regard to Claim 40, as best understood, Hoisington teaches further comprising: a plurality of droplet deposition heads, and wherein adjacent droplet deposition heads of the plurality of droplet deposition heads are held in place by sharing the divider system (fig. 3A). 
With regard to Claim 43, as best understood, Hoisington teaches wherein the droplet deposition apparatus is an inkjet printer [0018] and claim 21.
With regard to Claim 44, as best understood, Hoisington teaches an apparatus for securing at least one droplet deposition head (750), the droplet deposition head comprising three or more datum surfaces (711, 712 and 713), the apparatus comprising:
a mounting plate (710, 760) comprising: at least one of a horizontal mounting plate or a vertical mounting plate;
a divider system comprising (figs. 2-4A):
a main body to be fixed to the mounting plate (760), and at least two biasing means (770 and 772) arranged on the main body; wherein 
at least one of the mounting plate and the divider system comprises datum receiving surfaces (720, 722 and 730), and the at least two biasing means (770 and 772)  provide a force along two axes (X and Y) of the droplet deposition head (750) and  to urge three or more datum surfaces (711, 712 and 713) of the droplet deposition head 
With regard to Claim 49, as best understood, Hoisington teaches wherein:
a datum receiving surface (720, 722 and 730)  from the corresponding datum receiving surfaces (720, 722 and 730)  is configured to come in contact with at least one of the three or more datum surfaces (711, 712 and 713) that are aligned on the horizontal mounting plate.

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
Claims 31-38, 41-42 and 45-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of Claims 31, 33 and 36 is the inclusion of . 
	The primary reason for the allowance of Claims 32 and 34 is the inclusion of the limitations a datum receiving surface from the datum receiving surfaces is configured to come in contact with a datum surface on the droplet deposition head aligned on the vertical mounting plate. It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of Claim 35 is the inclusion of the limitations the divider system comprises a rear part and a forward part, the rear part comprises biasing means of the at least two biasing means for a first axis of the two axes; and the forward part comprises biasing means of the at least two biasing means for a second axis of the two axes. It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
The primary reason for the allowance of Claim 37 is the inclusion of the limitations further comprising a pivoting arm configured to be fastened to another divider 
	The primary reason for the allowance of Claim 38 is the inclusion of the limitations wherein the at least two biasing means comprises a double action biasing means. It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
The primary reason for the allowance of Claim 41 is the inclusion of the limitations wherein the at least two biasing means comprises a double spring to act on adjacent printheads. It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
	The primary reason for the allowance of Claim 42 is the inclusion of the limitations further comprising a pivoting arm configured to be fastened to another divider system and exert a clamping force on the droplet deposition head when the droplet deposition head is located between the divider system and the another divider system in a direction of a third axis.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
The primary reason for the allowance of Claim 45 is the inclusion of the limitations wherein: the divider system is constructed in two parts, a first part comprising 
The primary reason for the allowance of Claim 46 is the inclusion of the limitations wherein: the at least two biasing means comprise a first biasing means and a second biasing means; and the first biasing means and the second biasing means are arranged at different heights along a third axis of the main body, the third axis being different from the two axes of the droplet deposition head, such that the first biasing means engages fully before the second biasing means engages. It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
The primary reason for the allowance of Claim 47 is the inclusion of the limitations further comprising a pivoting arm configured to: be fastened to another divider system, and exert a clamping force on the droplet deposition head when the droplet deposition head is located between the divider system and the another divider system in a direction of a third axis of the main body, the third axis being different from the two axes of the droplet deposition head. It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.	
The primary reason for the allowance of Claim 48 is the inclusion of the limitations a datum receiving surface from the corresponding datum receiving surfaces .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 6,796,630 discloses droplet deposition apparatus includes a base and a printhead adjustably mounted on the base and positionable relative to a datum on the base such that a swath or print produced by the printhead is in a predetermined position relative to the datum, the base being locatable on a printer using the datum.  This can enable the printer to be easily replaced without any loss of alignment of the produced print swath relative to the carriage or body of the printer.
US Pub. 2005/0243127 discloses a mounting assembly is described for mounting and housing printhead modules.  The mounting assembly includes a lower plate, an upper plate and multiple mounting blocks.  The lower plate can include openings configured to expose a surface of a printhead module housed within the mounting assembly, the surface including multiple ink nozzle openings.  Each opening can include alignment datums to align the printhead module in a first direction and in a second direction.  The upper plate is approximately parallel to the lower plate, and can include multiple openings configured to provide access to ink channels formed in printhead modules housed within the mounting assembly.  The mounting blocks are positioned between and affixed to the lower and upper plates, and are configured to 
US 6,428,141 discloses a carrier adapted to support at least one printhead die includes a substrate having at least one surface and at least one datum attached to the at least one surface of the substrate.  The substrate includes a first material and the at least one datum is formed from a blank including a second material.  As such, the at least one datum is adapted to position the carrier in at least one dimension.

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910.  The examiner can normally be reached on M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853